

113 HR 3347 IH: Disaster Assistance Transparency and Accountability Act of 2013
U.S. House of Representatives
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3347IN THE HOUSE OF REPRESENTATIVESOctober 28, 2013Mr. Rothfus introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Director of the Office of Management and Budget to report on the disaster assistance obligations of the Federal Government, and for other purposes.1.Short titleThis Act may be cited as the Disaster Assistance Transparency and Accountability Act of 2013 or the DATA Act of 2013.2.Disaster assistance reports(a)Disaster assistance spending report(1)Initial reportNot later than 180 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall submit to Congress a report that specifies—(A)for each of the 10 fiscal years most recently concluded before submission of the report, the amount obligated by the Federal Government for disaster assistance, including the amount obligated for disaster assistance—(i)by each Federal department or agency that made an obligation relating to disaster assistance; and(ii)under each relevant program, project, or activity of such department or agency; and(B)for the fiscal year in which the report is submitted, the amount projected to be obligated by the Federal Government for disaster assistance, including the amount projected to be obligated for disaster assistance—(i)by each Federal department or agency that has made or may make an obligation relating to disaster assistance; and(ii)under each relevant program, project, or activity of such department or agency.(2)Annual reportEach year in conjunction with the President’s annual budget submission to Congress under section 1105(a) of title 31, United States Code, the Director of the Office of Management and Budget shall submit to Congress a report that specifies—(A)for the fiscal year for which the budget is submitted, the amount projected to be obligated for disaster assistance by—(i)each Federal department or agency that may make an obligation relating to disaster assistance; and(ii)each relevant program, project, or activity of such department or agency;(B)for the fiscal year in which the budget is submitted, the amount projected to be obligated for disaster assistance by—(i)each Federal department or agency that has made or may make an obligation relating to disaster assistance; and(ii)each relevant program, project, or activity of such department or agency;(C)for the most-recently concluded fiscal year, the amount obligated for disaster assistance by—(i)each Federal department or agency that made an obligation relating to disaster assistance; and(ii)each relevant program, project, or activity of such department or agency; and(D)any corrections to reports previously submitted under this subsection.(b)Biennial report evaluating effectiveness of disaster assistance spendingNot later than 180 days after the date on which the report under subsection (a)(1) is submitted, and every 2 years thereafter, the Comptroller General of the United States shall submit to the Committee on Appropriations and the Committee on the Budget of the House of Representatives and the Committee on Appropriations and the Committee on the Budget of the Senate a report that provides—(1)an evaluation of Federal disaster assistance spending, including the identification of areas of potential duplication, waste, fraud, or abuse;(2)recommendations on how Federal departments and agencies can improve transparency in and better account for disaster assistance spending to ensure that funds are spent in an effective and efficient manner; and(3)an evaluation of the effectiveness and equity of the current system of cost-sharing with respect to disaster assistance spending, including the system’s effectiveness in reducing the Federal cost of disaster assistance and promoting non-Federal investment in disaster recovery, mitigation, and preparedness.(c)DefinitionsIn this section, the following definitions apply:(1)DisasterThe term disaster means any natural, accidental, or manmade catastrophe in any part of the United States, including a territory or possession of the United States, which causes, or which may cause, substantial damage or injury, without regard to whether such catastrophe results in a declaration of a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).(2)Disaster assistanceThe term disaster assistance means any Federal activity, including the provision of financial assistance, carried out to assist a public or private entity affected by the occurrence of a disaster.